Citation Nr: 1141549	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  05-41 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to December 2004, during peacetime and the Persian Gulf War.  There is also evidence that he served on active duty for training (ACDUTRA) from March 26, 1982, to July 9, 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA), Columbia, South Carolina, Regional Office (RO), which, in pertinent part, granted service connection for migraine headaches, and assigned a noncompensable (zero percent) rating, effective from January 1, 2005.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

During the pendency of this appeal, an October 2007 rating decision assigned a 10 percent rating for the Veteran's service-connected migraine headaches, effective from January 1, 2005.  More recently, a May 2011 rating decision assigned a 30 percent rating for the headaches, also effective from January 1, 2005.  Nevertheless, this issue remains on appeal for determination of whether a higher rating is still warranted, as mandated by the holding of AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in August 2007 and December 2009, at which time the current appellate claim was remanded for further development.  In pertinent part, the December 2009 remand directed that the Veteran be accorded a new VA medical examination to evaluate the severity of his service-connected migraine headaches, and such an examination was accomplished in March 2011.  All other development directed by the Board's remands appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

(The Veteran's appeal regarding the issue of entitlement to service connection for hypertension will be the subject of a separate decision under a different docket number).

As an additional matter, the Board notes that by a November 2010 statement the Veteran, in pertinent part, indicated he wanted re-evaluation of his service-connected bilateral knee disorders and allergic rhinitis.  He also indicated that he was seeking service connection for hearing loss, tinnitus, shortness of breath, chronic fatigue syndrome, temporomandibular joint (TMJ), insomnia, anxiety/depression, erectile dysfunction, irritable bowel syndrome, low back disorder, and bilateral wrist disorders.  Inasmuch as service connection was previously denied for disabilities of the low back and both wrists by the February 2005 rating decision, it appears that the Veteran is seeking to reopen these previously denied claims.  In any event, the documents assembled for the Board's review does not reflect the RO has responded to these claims by the Veteran.  Accordingly, these claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.10, 4.124a, Diagnostic Code 8100 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's appeal regarding his migraine headaches is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the June 2006 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated the existence of outstanding evidence showing symptomatology of his service-connected migraine headaches that is not reflected by the evidence already of record.

With respect to the aforementioned June 2006 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2006 Board hearing.  

The Board further notes that the Veteran was accorded VA medical examinations in August 2004, August 2005, and March 2011 which included findings as to the symptomatology of the service-connected migraine headaches which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his headaches have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 0 percent disability rating is assigned for less frequent attacks than for a 10 percent rating.  A 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected migraine headaches.

A thorough review of the record does not reflect the Veteran's service-connected migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  For example, the August 2004 VA predischarge examination noted, in pertinent part, that the Veteran was able to continue to work with his headaches and try to relax and sleep it off; and that he did not take any days off from work.  There was no sinus tenderness, and funduscopic examinations were normal.  Such symptomatology does not reflect the type of completely prostrating and prolonged attacks required for a higher rating.

The subsequent August 2005 VA examination noted that the Veteran reported his headaches occurred 2 to 3 times per week.  He also reported sound and light sensitivity, and had to go to bed to relieve his headaches.  Nevertheless, as with the August 2004 examination, he did not lose any time off from work because of his headaches.  Magnetic resonance imaging of the brain was normal.  No impairment was noted on examination.  Moreover, the examiner stated that the headaches were not prostrating and not disabling as the Veteran had not lost time from work.  The examiner also noted that the Veteran used a minimal amount of medication in treatment of his headaches.

At his July 2006 hearing, the Veteran described the frequency of and treatment he received for his headaches.  However, he also acknowledged he had not missed work.

The more recent March 2011 VA medical examination noted, in pertinent part, that the Veteran's migraine headaches originated in 1998, and has complained since that time of headaches occurring 20 days out of every month and lasting up to the entire day, but did not incapacitate him or cause nausea, vomiting, and would go away if he went to sleep.  No impairment was demonstrated on examination as a result of the headaches.  The Veteran again reported no time lost from work due to his headaches.  Further, the examiner stated that there was no evidence of severe economic inadaptability as the Veteran continued to work despite having frequent frontal head pain.  The examiner also reiterated that the Veteran did not have incapacitating episodes of head pain.

In short, the findings of the aforementioned VA medical examinations, as well as the Veteran's own testimony at the July 2006 hearing, reflect that even though he regularly experiences recurrent headaches, they are not of such severity as to constitute the type of completely prostrating and prolonged attacks required for a higher rating.  Moreover, as noted by the March 2011 VA examiner, the record does not reflect these headaches have resulted in severe economic inadaptability.  This finding is supported, in part, by the fact that the record, including the Veteran's own testimony, reflects he has been able to work even with these headaches, and had not missed work as a result thereof.  Nothing in the treatment records on file refute these findings.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for his service-connected migraine headaches.  In making this determination, the Board notes that it took into consideration the applicability of "staged" ratings.  However, the symptomatology of the Veteran's headaches have been consistent throughout this appeal period, and the record does not indicate there were any distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of 30 percent.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether the veteran is entitled to extraschedular ratings, and the Veteran has not raised the matter himself.  Moreover, the record indicates that the schedular criteria is consistent with the Veteran's purported symptomatology, he has not been hospitalized or lost time from work.  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected migraine headaches.  In fact, as noted above, the record reflects he is currently employed and has not lost time from work due to his headaches.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


